Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 6 and 10 objected to because of the following informalities:
In claim 6, line 10, “a predetermined” should be --the predetermined--.  
In claim 10, line 25, “vale” should be --valve--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (20150377375).  Takagi et al. discloses (claim 1) a hydraulic system with a solenoid valve 60 that includes a valve spool 63 configured to slide within a housing 62, and moves the valve spool 63 according to an operation command input (from ECU 100, FIG. 6) to the solenoid valve 60, and a control device 100 that outputs the operation command to the solenoid valve 60, wherein when a condition predetermined is satisfied (foreign matter stuck, step S4, FIG. 7, paragraph [0076]), the control device 100 outputs the operation command to the solenoid valve to reciprocate the valve spool from a full open position or a full closed position (step S6, FIG. 7, 8, paragraph [0078]), (claim 2) the solenoid valve is a solenoid switch valve 60, the operation command includes an open command to place the valve spool in the full open position and a close command to place the valve spool in the full closed position, and when the condition is satisfied, the control device reverses the operation command that is one of the open command and the close command to be continuously output to the solenoid switch valve into the other for a predetermined short amount of time and reciprocates the valve spool (FIG. 8), (claim 3) the solenoid valve is a solenoid proportional pressure-reducing valve 60, the operation command includes a predetermined command to place the valve spool in the full open position or the full closed position, and when the condition is satisfied, the control device 100 changes the predetermined command to be continuously output to the solenoid proportional pressure-reducing valve into a specific operation command for a predetermined amount of time and reciprocates the valve spool (FIG. 8), (claim 7) the control device 100 outputs a step-wise operation command to the solenoid proportional pressure-reducing valve 60 to reciprocate the valve spool (FIG. 8), (claim 8) the condition includes a condition in which a hydraulic pressure is kept from flowing downstream of the solenoid valve (paragraph [0076], when the solenoid valve is stuck, hydraulic pressure won’t flow downstream), (claim 9) a pressure sensor 118 is provided downstream of the solenoid valve (gallery 20 is deemed downstream of the solenoid valve 60), the control device detects an operational malfunction of the valve spool on the basis of a pressure detected by the pressure sensor 118 and the operation command that is output to the solenoid valve 60 (paragraph [0076] and [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (JP2006308073 with English translation provided by applicant) in view of Takagi et al. (20150377375).  Kawamoto et al.  discloses (claim 1) a hydraulic system with a solenoid valve 10-12 that includes a valve spool (not depicted) configured to slide within a housing (not depicted), and moves the valve spool according to an operation command input (from ECU 26, FIG. 1) to the solenoid valve 10-12, and a control device 26 that outputs the operation command to the solenoid valve 10-12, wherein when a condition predetermined is satisfied (abnormality detected, i.e. solenoid valve is stuck due to foreign matter in the valve, step S7, FIG. 5, paragraph [0056]),  (claims 3 and 11) the solenoid valve is a solenoid proportional pressure-reducing valve 10-12, the operation command includes a predetermined command to place the valve spool in the full open position or the full closed position, and (claims 5 and 14) a switch valve 24 is provided upstream of the solenoid proportional pressure-reducing valve 10-12 and is capable of blocking a flow of operating oil directed to the solenoid valve 10-12, the flow of the operating oil directed to the solenoid valve 10-12 is blocked by the switch valve 24 when the condition is satisfied.  
Regarding claims 10 and 15, Kawamoto et al. further discloses (claim 10) a hydraulic system, with a pilot pump 3 that dispenses pilot oil, a solenoid proportional pressure-reducing valve 10-12 connected to the pilot pump 3 via a pilot passage and configured to output a secondary pressure corresponding to a pressure-reducing command (from ECU 26) input to the solenoid proportional pressure-reducing valve 10-12, a control valve 7-9 that controls, according to the secondary pressure output from the solenoid proportional pressure-reducing valve 10-12, a flow of pressure oil flowing to a hydraulic actuator 4-6, a solenoid switch valve 24 provided in the pilot passage and configured to block the pilot passage according to a switching command (from ECU 26) input to the solenoid switch valve 24, and a control device 26 that outputs the pressure-reducing command to the solenoid proportional pressure-reducing valve 10-12 and outputs the switching command to the solenoid switch valve 24, wherein the solenoid switch valve includes a first valve spool configured to slide within a first housing, and blocks the pilot passage by moving the first valve spool according to the switching command input to the solenoid switch valve, the solenoid proportional pressure-reducing valve includes a second valve spool configured to slide within a second housing, and adjusts the secondary pressure to be output, by moving the second valve spool according to the pressure-reducing command input to the solenoid proportional pressure-reducing valve, (claim 15) and at least one of the first condition and the second condition includes a condition in which the pilot pump is not operating (paragraph [0071], step S7, S8A, FIG. 7, engine stops, thus pilot pump is not operating).
Kawamoto et al. does not disclose the control device outputting an operation command to the solenoid valve to reciprocate the valve spool from a full open position or a full closed position wherein when the condition is satisfied, the control device changes the predetermined command to be continuously output to the solenoid proportional pressure-reducing valve into a specific operation command for a predetermined amount of time and reciprocates the valve spool.
As stated above, Takagi et al. teaches for a solenoid proportional pressure-reducing valve 60 that (claims 1 and 10) receives an operation command (from ECU 100, FIG. 6) to the solenoid valve to reciprocate the valve spool 63 from a full open position or a full closed position wherein (claims 3 and 11) when the condition is satisfied, the control device 100 changes the predetermined command to be continuously output to the solenoid proportional pressure-reducing valve 60 into a specific operation command for a predetermined amount of time and reciprocates the valve spool 63 for the purposes of removing foreign matter that is causing the valve to be stuck.  See Takagi et al. paragraphs [0076] – [0078].
Since Kawamoto et al. and Takagi et al. both detect a solenoid proportional pressure-reducing valve being stuck due to foreign matter the purpose disclosed by Takagi et al. would have been recognized in the pertinent art of Kawamoto et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the hydraulic system of Kawamoto et al. such that the control device outputs an operation command to the solenoid valve to reciprocate the valve spool from a full open position or a full closed position wherein when the condition is satisfied, the control device changes the predetermined command to be continuously output to the solenoid proportional pressure-reducing valve into a specific operation command for a predetermined amount of time and reciprocates the valve spool for the purposes of removing foreign matter that is causing the valve to be stuck.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing hydraulic systems with pilot pumps, switching valves, solenoid proportional pressure-reducing valves to exert a pressure output on control spools of control valves, and controls that indicate abnormal valve function (stuck valves) in the hydraulic system.  
Note that Ravn (9,500,292) teaches for solenoid proportional-pressure reducing switch valve 18 with a valve spool.

Allowable Subject Matter
Claims 4, 6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claims 4 and 12) when a predetermined condition is satisfied, the control device changes the predetermined command to be continuously output to the solenoid proportional pressure-reducing valve into a specific operation command for a predetermined amount of time, equalizes the secondary pressures at the pair of the solenoid proportional pressure-reducing valves, and reciprocates the valve spool, (claims 6 and 13) the control valve includes a dead band in which the control valve does not operate when the secondary pressure is less than a predetermined value; and the control device adjusts the operation command that is output to reciprocate the valve spool, to make the secondary pressure to be output from the solenoid proportional pressure- reducing valve less than a predetermined value.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
December 2, 2022